     Case 1:19-cv-12301-WGY Document 33 Filed 10/02/20 Page 1 of 14



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
DEBORAH WAGNER,                    )
                    Plaintiff,     )
                                   )
          v.                       )              CIVIL ACTION
                                   )              NO. 19-12301-WGY
FEDERAL HOME LOAN MORTGAGE         )
CORPORATION,                       )
                                   )
                    Defendant.     )
___________________________________)


YOUNG, D.J.                                       October 2, 2020

                        MEMORANDUM AND ORDER

I.   INTRODUCTION

     On November 19, 2018 Deborah Wagner (“Wagner”) entered into

a purchase and sales agreement and stipulation with Federal Home

Loan Mortgage Corporation (“Freddie Mac”) for the purchase of a

residence located at 55 Montgomery Drive, Plymouth, MA (the

“Property”).   When Freddie Mac declined to go through with the

transaction, Wagner sued in the Massachusetts Southeast Housing

Court for specific performance, breach of contract, injunctive

relief and unfair and deceptive business acts and practices.

State Court Record (“State Record”) 29, ECF No. 20.

     The amended complaint does not plausibly state a claim upon

which relief may be granted, and this Court therefore DENIES
            Case 1:19-cv-12301-WGY Document 33 Filed 10/02/20 Page 2 of 14



Wagner’s motion for leave to file.             See ECF No. 26.1

        A.      Factual Background

        Wagner has lived at the Property for over 20 years, and

currently lives there with her teenage son.              Pl.’s Proposed Doc.

(“Am. Compl.”) ¶ 1, ECF No. 1.            On April 3, 2015 Freddie Mac

obtained title to the Property through foreclosure on David

Merola -- Wagner’s ex-boyfriend.            Id. ¶ 2; State Record 43.

        Freddie Mac initiated a summary process action for

possession and unpaid use and occupancy of the Property, winning

summary judgment on November 3, 2016, in the Southeast Housing

Court.        Def.’s App. Ex. Special Mot. Dismiss, Ex. 1, Am. J.,

Federal Home Loan Mortg. Corp. v. Wagner (“Wagner I”), Summ.

Proc. A. No. 16-SP00739 (S.E. Hous. Ct. Nov. 3, 2016), ECF No.

10-1.        In November 2018, Wagner and Freddie Mac signed a

stipulation in anticipation of Wagner’s intent to purchase the

Property.         Aff. Deborah Wagner (“Aff. Wagner”) ¶ 3, ECF No. 29;

id., Ex. A, Stipulation of the Parties (“Stipulation”), ECF No.

29-1.        The Stipulation set forth that Freddie Mac would provide




       Massachusetts evictions and foreclosures procedures have
        1

been temporarily modified due to the COVID-19 pandemic. Chapter
65 of the Acts of 2020, An Act Providing for a Moratorium on
Evictions and Foreclosures During the COVID-19 Emergency (April
20, 2020),
https://malegislature.gov/Laws/SessionLaws/Acts/2020/Chapter65.
Regardless of the present Order, the parties must abide by State
regulations if Freddie Mac wishes to proceed with physical
eviction from the Property.
                                         [2]
            Case 1:19-cv-12301-WGY Document 33 Filed 10/02/20 Page 3 of 14



Wagner with a new purchase and sales agreement and that the

closing would occur within thirty days of both parties executing

the purchase and sale agreement “subject to reasonable extension

for good cause in the discretion of [Freddie Mac].”               Stipulation

2; Aff. Wagner, Ex. B, Standard Purchase Sale Agreement (“P&S

Agreement”), ECF No. 29-1.2

        Wagner signed the P&S Agreement on November 19, 2018, but

the document lacked Freddie Mac’s signature.              Aff. Wagner ¶¶ 6-

7; P&S Agreement 7.          Freddie Mac signed the P&S Agreement on

January 18, 2019 using the earlier closing date of November 30,

2018.        Am. Compl. ¶ 8.     On February 15, 2019 -- the final

business day of the thirty-day period -- Wagner secured a loan

subject to an extension, but Freddie Mac refused to grant this

extension, arguing lack of “good cause” under the terms of the

Stipulation, which allowed Freddie Mac “the discretion” to find

“good cause.”         Id. ¶¶ 10-12; Stipulation 4.       Thereafter, Freddie

Mac attempted to obtain an execution in the underlying summary

process action.          Id. ¶ 13.     The execution was stayed upon the

filing of this action.           Id.




       Wagner states that “the Housing Court would not otherwise
        2

enforce the Stipulation as it had not been submitted to the
Court by the parties for approval in the Summary Process action
as an ‘Agreement for Judgement.’” Am. Compl. ¶ 13.
                                          [3]
        Case 1:19-cv-12301-WGY Document 33 Filed 10/02/20 Page 4 of 14



        B.   Procedural History

        In February 2016 Freddie Mac brought the summary process

action in Southeast Housing Court for possession of the

Property.     Wagner I 6.    The Housing Court on November 3, 2016,

granted summary judgment on Freddie Mac’s possession claim.              Id.

at 1.    The Housing Court issued an execution for possession of

the Property on September 20, 2019 which was subject to a

thirty-day stay to allow Wagner to file an action for specific

performance.     Def.’s App. Ex. Special Mot. Dismiss, Ex. C,

Housing Court Docket 15, ECF No. 10-1; Am. Compl. ¶ 13.

        On October 11, 2019, Wagner filed the present action in

Housing Court, seeking to enforce specific performance of the

contract to purchase the Property.         Notice Removal, Wagner v.

Federal Home Loan Mortg. Corp. (“Wagner II”), Action No.

19H83CV00306, ECF No. 1.       On November 6, 2019, Freddie Mac

removed the case to this Court.        Notice Removal (“Notice

Removal”), ECF No. 1.       Freddie Mac also brought a special motion

to dismiss under Massachusetts General Laws chapter 231, section

59H -- the so-called anti-SLAPP statute -- in response to

Wagner’s claims for breach of contract and unfair and deceptive

business practices.      ECF Nos. 7-8.     The parties fully briefed

the issues, and at a hearing on February 11, 2020 this Court

granted the motion to dismiss without prejudice to Wagner moving

for leave to file an amended complaint.         ECF Nos. 19, 24, 25.

                                     [4]
      Case 1:19-cv-12301-WGY Document 33 Filed 10/02/20 Page 5 of 14



Wagner now moves for leave to file an amended complaint, which

Freddie Mac opposes.    ECF Nos. 26, 27, 32.

      The parties here dispute whether the complaint states a

claim for breach of contract and violation of Chapter 93A.

Pl.’s Mem. Supp. Mot. Leave File Am. Compl. (Pl.’s Mem.”), ECF

No. 27; Def.’s Mem. Opp’n Pl.’s Mot. Leave File Am. Compl.

(“Def.’s Opp’n”), ECF No. 32.

II.   ANALYSIS

      Freddie Mac contends that the proposed amended complaint

fails to state a claim for breach of contract, since it does not

allege that Wagner is ready, willing and able to purchase the

Property nor that Freddie Mac breached a material term of either

the P&S Agreement or the Stipulation.       Def.’s Opp’n 3-8.

Freddie Mac also argues that the complaint fails to state a

claim for violation of chapter 93A since the claim exceeds the

scope of the pre-litigation demand letter and fails to allege

that Freddie Mac engaged in unfair or deceptive conduct or that

Wagner suffered any damages.      Id. at 8-14.    Lastly, Freddie Mac

seeks dismissal on the theory that the amended complaint is

advanced in bad faith and is the result of Wagner’s dilatory

motives.   Id. at 14-17.

      This Court concludes that Freddie Mac is correct in its

argument that Wagner has failed to state a claim for breach of

contract or violation of chapter 93A.       Since these conclusions

                                   [5]
     Case 1:19-cv-12301-WGY Document 33 Filed 10/02/20 Page 6 of 14



decide the case, this Court does not reach the arguments

regarding Wagner’s motives.

     A.     Standard of Review

     Federal Rule of Civil Procedure 15(a)(2) states that a

party may amend a pleading “with the court's leave . . . when

justice so requires.”    Grounds for denying leave include “bad

faith,” “dilatory motive” or “futility of amendment.”         Kader v.

Sarepta Therapeutics, Inc., 887 F.3d 48, 60-61 (1st Cir. 2018)

(quoting ACA Fin. Guar. Corp. v. Advest, Inc., 512 F.3d 46, 55-

56 (1st Cir. 2008))

     “An amended complaint is futile ‘if the pined-for amendment

does not plead enough to make out a plausible claim for

relief.’”   President & Fellows of Harvard College v. Micron

Tech., Inc., 230 F. Supp. 3d 46, 48 (D. Mass. 2017) (quoting

HSBC Realty Credit Corp. (USA) v. O' Neill, 745 F.3d 564, 578

(1st Cir. 2014).   The district court applies the same

sufficiency standard when reviewing for futility as for a

Federal Rule of Civil Procedure 12(b)(6) challenge.        Tharp v.

Acacia Communs., Inc., 321 F. Supp. 3d 206, 217-218 (D. Mass.

2018) (citing Glassman v. Computervision Corp., 90 F.3d 617, 623

(1st Cir. 1996).   “In order for the Plaintiffs to survive a

motion to dismiss, their complaint must contain sufficient

factual matters, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”     Id. at 218 (quoting Bell Atl.

                                  [6]
     Case 1:19-cv-12301-WGY Document 33 Filed 10/02/20 Page 7 of 14



Corp. v. Twombly, 550 U.S. 544, 570 (2007)).       It is insufficient

to engage in “a mere recital of the legal elements supported

only by conclusory statements.”     Id.   The plaintiff need not

prove that he or she will prevail at trial, but at a minimum the

complaint “must establish more than simply a possibility of

entitlement to relief.”    Micron Tech., 230 F. Supp. 3d at 48.

     B.    Breach of Contract

     Massachusetts law determines the elements of the parties'

claims because the case is properly before this Court based on

diversity jurisdiction.    Notice Removal ¶ 7; Edlow v. RBW, LLC,

688 F.3d 26, 31 (1st Cir. 2012).

     To prevail on a breach of contract claim in
     Massachusetts a plaintiff must ‘demonstrate that there
     was an agreement between the parties; the agreement
     was supported by consideration; the plaintiff was
     ready, willing, and able to perform his or her part of
     the contract; the defendant committed a breach of the
     contract; and the plaintiff suffered harm as a
     result.’

Haven Real Estate Group, LLC v. Bell Atl. Mobile of Mass. Corp.,

236 F. Supp. 3d 454, 462-63 (D. Mass. 2017) (Gorton, J.)

(quoting Bulwer v. Mount Auburn Hosp., 473 Mass. 672, 690

(2016)).

     Freddie Mac contends that the complaint does not

sufficiently alleges that Wagner was “ready, willing, and able

to perform,” nor that it engaged in a “breach of the contract.”

Haven Real Estate Group, 236 F. Supp. 3d 454 at 463; Def.’s



                                  [7]
        Case 1:19-cv-12301-WGY Document 33 Filed 10/02/20 Page 8 of 14



Opp’n 3-8.     In particular, Freddie Mac argues that the amended

complaint contains only a formulaic recitation that Wagner is

ready, willing, and able to perform, but she has not provided

any “substantial and convincing evidence” of such assertion.

Id. at 4.     It further contends that Wagner is not now able to

tender payment because, as the amended complaint states, she has

not obtained approval for the transaction subsequent to February

2019.    Id. at 5.    Since Wagner’s financial ability is an

essential element of her breach of contract claim and because

she does not have funds to consummate the transaction, Freddie

Mac insists, her claim must fail.          Id.

        In order for a seller to be in default, the buyer must
        manifest that he [or she] is ‘ready, able, and willing
        to perform by setting a time and place for passing
        papers or making some other concrete offer of
        performance.’ ‘The weight of authority in this
        country is that the financial ability of a prospective
        buyer of property is a material issue in his action
        for damages against a repudiating defendant for breach
        of an agreement to sell that property for an
        established price.’

Pierce v. Clark, No. BACV2001-00496, 2005 Mass. Super. LEXIS

142, at *21-22 (Mass. Sup. Ct. Mar. 18, 2005) (internal

quotations omitted).      A buyer is ready, willing, and able to pay

the agreed-upon price when the buyer presents evidence of

sufficient funds available or sources “from which he [or she]

readily could have borrowed the available funds.”           Id. at *23

(quoting Hastings v. Gay Mass. App. Ct. 157, 165 (2002)).


                                     [8]
         Case 1:19-cv-12301-WGY Document 33 Filed 10/02/20 Page 9 of 14



     According to the terms of the Stipulation, the closing was

to occur 30 days after the execution of the P&S Agreement.

Stipulation 2.      The P&S Agreement was fully executed on January

18, 2019,3 which means that the closing date would take place on

or before February 18, 2019.4        Am. Compl. ¶ 8.     Wagner asserts

that on February 15, 2019 she was able to procure an “approval”

from Eastern Bank, subject to an extension of the P&S Agreement

date.     Id. ¶¶ 10-11.    Wagner then requested an additional

extension, which Freddie Mac “refused to consider.”            Id. ¶ 12.

If Wagner’s “latest approval” was on February 15, 2019 -- on or

before the expiration of the closing date --           and yet she

requested additional time to close the sale, this Court -- even




     3 Wagner signed the P&S Agreement on November 19, 2018 while
Freddie Mac signed it on January 18, 2019. Am. Compl. ¶¶ 4, 8.

     4 The amended complaint refers to the January 18, 2019 P&S
Agreement as the latest agreement between the parties. See Am.
Compl. ¶ 8. The record shows, however, that the actual latest
closing date agreed to by the parties was much later: May 20,
2019. See Statement Undisputed Material Facts Supp. Def.’s Mot.
Dismiss (“SOF”) ¶ 102, ECF No. 9; Aff. Michelle C. Kern ¶¶ 70,
72, ECF No. 11; Aff. Marie Russell ¶ 28, ECF No. 12; Aff. Reneau
J. Longoria, Esq. ¶ 56, ECF No. 13; Def.’s Appx. Ex. Mot.
Dismiss, Ex. M., Am. Real Estate Purchase Contract, ECF No. 10-
2.
     Even taking May 20, 2019 as the closing date, the amended
complaint does not plausibly allege that Wagner was ready,
willing and able to perform. The amended complaint clearly
states that Wagner was unable to perform on May 20, 2019 since
“[t]he latest approval [Wagner] received was from ‘Eastern
Bank’, dated February 15, 2019.” Am. Compl. ¶ 11.


                                      [9]
        Case 1:19-cv-12301-WGY Document 33 Filed 10/02/20 Page 10 of 14



making all the inferences on her favor, -- can only find than

she was unable to perform.5

        Additional reasons also support this Court’s findings.

Wagner’s argument that Freddie Mac breached the agreement

because it refused to offer an extension of the closing date is

meritless.     First, Freddie Mac renewed the P&S Agreement several

times, allowing for the extension of the closing date at least 6

times.      See SOF ¶¶ 26-121.    The Stipulation indicates that the

closing shall occur within 30 days of the execution of the P&S

Agreement and such term can be extended, for “good cause” and

“in the discretion of [Freddie Mac].”          Stipulation 2.    The

amended complaint does not plausibly allege a good cause for the

extension of the agreement, nor that Freddie Mac abused the

“discretion” in its determination not to extend the closing

date.

        Second, Freddie Mac was entitled to cancel the P&S

Agreement since Wagner did not have a “prequalified” loan within

7 business days from the execution of the P&S Agreement.               See

Addendum #1 Contract Sale 46 ¶ 15 (“Addendum”), ECF No. 29-1.




       It is irrelevant whether Wagner currently has the
        5

financial ability to purchase the Property. The inquiry whether
she was ready, willing and able to perform is made as of the
date set for closing, since the parties agreed that time was of
the essence. See Curley v. Mobil Oil Corp., 860 F.2d 1129, 1133
(1st Cir. 1988); See P&S Agreement ¶ 5.


                                     [10]
     Case 1:19-cv-12301-WGY Document 33 Filed 10/02/20 Page 11 of 14



Taking as true the amended complaint’s representation that the

P&S Agreement was executed on January 18, 2019, it would mean

that Wagner had until January 29 to obtain loan

prequalification.   Wagner obtained loan approval on February 15,

2019, outside this time period, allowing Freddie Mac to cancel

the P&S Agreement at its discretion.6      See Def.’s Opp. 6-7;

Addendum (“[t]he Contract of Sale may be cancelled by Seller in

the event Purchaser is not ‘prequalified’ by a lender within

seven (7) business days from the final execution date of the

Contract of Sale”).7

     C.   Chapter 93A

     Chapter 93A prohibits “unfair or deceptive acts or

practices in the conduct of any trade or commerce.”         M.G.L. ch.

93A, § 2(a).   A plaintiff must demonstrate the following to



     6 This Court would reach the same conclusion even had the
P&S Agreement been executed after February 26, 2019 (7 business
days after February 15, 2019 -- the latest date when Wagner
obtained loan approval. See Am. Compl. ¶ 11.

     7 Ordinarily, “courts may not consider any documents outside
of the complaint, or not expressly incorporated therein, without
converting the motion into one for summary judgment.” Carrero-
Ojeda v. Autoridad de Energía Eléctrica, 755 F.3d 711, 716 (1st
Cir. 2014) (citation and internal quotation marks omitted). The
First Circuit has recognized “a narrow exception for documents -
- the authenticity of which is not challenged -- that are
central to the plaintiff’s claim or sufficiently referred to in
the complaint, even if those documents are not physically
attached to the pleading.” Id. at 717. This is the case here.
The parties do not dispute the authenticity of the P&S Agreement
or Addendum, which are central to the complaint.


                                  [11]
        Case 1:19-cv-12301-WGY Document 33 Filed 10/02/20 Page 12 of 14



successfully claim a violation under Chapter 93A: “(1) a

deceptive act or practice on the part of the defendant; (2) an

injury or loss suffered by the plaintiff, and (3) a causal

connection between the defendant's deceptive act or practice and

the plaintiff's injury.”        Crosby Legacy Co., LLC v. Technipfmc

Plc, Civ. A. No. 18-10814-MLW, 2019 U.S. Dist. LEXIS 193268, at

*33-35 (D. Mass. Sep. 13, 2019) (Boal, M.J.).           “Although whether

a particular set of acts, in their factual setting, is unfair or

deceptive is a question of fact, the boundaries of what may

qualify for consideration as a [Chapter] 93A violation is a

question of law.”      Id. at 34 (quoting Arthur D. Little, Inc. v.

Dooyang Corp., 147 F.3d 47, 55 (1st Cir. 1998)).

     Not just any breach of contract is sufficient to constitute

an unfair or deceptive trade practice under Chapter 93A; a

simple intentional or negligent breach does not qualify.            Id.

“In order to transform a breach of contract into a Chapter 93A

claim, ‘the breach must be both knowing and intended to secure

'unbargained-for benefits' to the detriment of the other

party.’”     Id. (quoting City of Revere v. Boston/Logan Airport

Assocs., LLC, 416 F. Supp. 2d 200, 209 (D. Mass. 2005) (Gorton,

J.)).

     Chapter 93A requires that “a claimant seeking relief must

send a written demand ‘reasonably describing the unfair or

deceptive act or practice relied upon’ by the claimant.”

                                     [12]
     Case 1:19-cv-12301-WGY Document 33 Filed 10/02/20 Page 13 of 14



Neuhoff v. Marvin Lumber & Cedar Co., 370 F.3d 197, 205 (1st

Cir. 2004) (quoting Mass. Gen. Laws ch. 93A, § 9(3)).

     Freddie Mac’s argument that the amended complaint exceeds

the scope of the pre-litigation demand letter under chapter 93A

has merit.   Def.’s Opp’n 9.    Wagner’s demand letter does not

describe a breach of contract claim but rather refers to Freddie

Mac’s “unwillingness” to give an extension of the closing or

execute a new P&S Agreement.8     Aff. Wagner, Tab. 2, 93A Demand

Letter (August 16, 2019), ECF No. 29-2.       Furthermore, “a failure

to respond or an inadequate response to a demand letter is not

itself a violation of Chapter 93A.”      Dawe v. Capital One Bank,

Civ. A. No. 04-40192-FDS, 2007 U.S. Dist. LEXIS 82870, at *4 n.2

(D. Mass. Oct. 24, 2007) (Saylor, J.) (citing Heller v.

Silverbranch Constr. Corp., 376 Mass. 621, 627 (1978)).9




     8 A plaintiff’s right to relief is foreclosed as matter of
law when the demand letter makes no reference to the particular
act which he or she asserts in court constitutes a violation of
Chapter 93A. Bressel v. Jolicoeur, 34 Mass. App. Ct. 205, 211
(1993)
     9 Furthermore, the amended complaint does not plausibly

allege that Freddie Mac acted “in disregard of known contractual
arrangements,” and even taking as true the allegation that it
breached the P&S Agreement, that it did so with the intent to
secure unbargained for benefits for itself. See Arthur D.
Little, Inc., 147 F.3d at 55. The amended complaint states only
that Freddie Mac delayed the execution of the P&S Agreement and
that it refused to modify the terms of the Stipulation. See Am.
Compl. ¶¶ 8, 11, 12, 28. These related events do not plausibly
constitute an attempt on Freddie Mac’s part to “enhance
bargaining power,” or act in a coercive or extortionate manner.
Arthur D. Little, Inc., 147 F.3d at 55. (collecting cases).
                                  [13]
     Case 1:19-cv-12301-WGY Document 33 Filed 10/02/20 Page 14 of 14



III. CONCLUSION

     For the aforementioned reasons, this Court DENIES Wagner’s

motion for leave to file the amended complaint, ECF No. 26.            The

case is hereby DISMISSED.



     SO ORDERED.


                                             _
                                             /s/ William G. Young
                                             WILLIAM G. YOUNG
                                             DISTRICT JUDGE




                                  [14]
